       Case 1:21-mj-00188-ZMF Document 5-1 Filed 02/17/21 Page 1 of 2



                            UNITED STATES DISTRICT
                           COURT FOR THE DISTRICT OF
                                  COLUMBIA


 UNITED STATES OF AMERICA                        :
                                                 :
          v.                                     : CRIMINAL NO. 21-mj-188
                                                 :
 RYAN SAMSEL,                                    :
     Defendant.                                  :

                                               ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon consent,

it is therefore

        ORDERED that, after taking into account the public interest in the prompt disposition of

criminal cases, good cause exists to extend the Preliminary Hearing to April 1, 2021; it is

        FURTHER ORDERED that the period from January 29, 2021 to April 1, 2021 be

excluded from computing the time within which an information or indictment must be filed under

the Speedy Trial Act because the ends of justice served by such a continuance outweigh the best

interests of the public and Defendant in a speedy trial. See 18 U.S.C. ' 3161(h)(7). The Court finds

that COVID-19 has presented complications here that make it difficult for defense to meet with her

client and prepare, and that delay is necessary for the parties to work on a potential resolution.

                                                It Is So Ordered.

                                                ______________________________________

                                                United States Magistrate Judge

Entered: ___________________________




                                                 4
      Case 1:21-mj-00188-ZMF Document 5-1 Filed 02/17/21 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the Consent Motion to Continue Preliminary Hearing was
served upon counsel of record through the electronic court filing system, this 17th day of February
2021.



                              By:     /s/ April N. Russo
                                    April N. Russo
                                    Assistant United States Attorney
                                    PA Bar. Bar 313475
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                     (202) 252-1717
                                     April.russo@usdoj.gov




                                              5
